Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED OFFICE ACTION

Status of Claims

Claims 1-20 are pending in this Office Action.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.

1.	Claims 1,2,16 and 20    are rejected under 35 U.S.C 103 as being patentable over Manevitz et al. (USPUB 20040133616) in view of Hyun -Chul Choi (NPL Doc: "Real-time Recognition of Facial Expression using Active Appearance Model with Second Order Minimization and Neural Network," 16 July 2007, 2006 IEEE International Conference on Systems, Man and Cybernetics, October 8-11, 2006,Pages 1559-1563).

As per claim 1,  Manevitz et al. teaches A method of training an artificial neural network (ANN) for an artificial intelligence recognition ( Paragraph [0052]) , comprising: producing, by an ANN, outputs by feeding inputs of a training data set to the ANN ( the input data within the neural network for training taught within Paragraphs [0053-0055]) ; determining errors of the generated outputs from target outputs of the training data set (Paragraph [0058]- “… Back-propagation is the most popular training algorithm, and in back propagation the training data propagated through the network and the output data are calculated as in equations 1 and 2. The error between the expected output and the calculated output is computed as in equation 3. Then a minimization procedure is used to adjust the weights between two connection layers which proceed backwards from the output layer to the input layer…”)  ; generating a first-order derivative matrix including first-order derivatives of the errors and a second-order derivative matrix including second-order derivatives of the errors ( derivative matrix and the first and second order taught within Paragraphs [0059-0065]) ; and updating weights of the ANN based on the approximation of the first-order derivative matrix or the approximation of the second-order derivative matrix ( Paragraph [0059]- “… The simplest implementation of back-propagation training uses a method in which the network weights are moved along the negative of the gradient of the error function. The gradient descent method is a first order learning algorithm, meaning that it only uses information about the first order derivative when it minimizes the error….”) .  
Manevitz et al. does not explicitly teach obtaining an approximation of the first- and second-order derivative matrices or an approximation of the second-order derivative matrix by compressing the first-order derivative matrix or the second-order derivative matrix; 
However, within analogous art, Hyun -Chul Choi teaches obtaining an approximation of the first- and second-order derivative matrices or an approximation of the second-order derivative matrix by compressing the first-order derivative matrix or the second-order derivative matrix ( Page 1560, Col. 1- A. Efficient Second Order Minimization AND Col. 2 – lines -29-35, Page 1561-Col. 1 – “…second order minimization technique to converge more slowly than the first order technique, we can obtain an efficient second order approximation of Ap without computing the Hessian. If w(x;p) is quadratic in p, (7) is not an approximation anymore. Thus, the warping parameter can be obtained in only one iteration. Even when the warping is not quadratic, we can expect an improvement over the first order approximation methods and the second order approximation method with the Hessian..”).
One of ordinary skill in the art would have been motivated to combine the teaching of Hyun -Chul Choi within the modified teaching of the Apparatus And Method For Efficient Adaptation Of Finite Element Meshes For Numerical Solutions Of Partial Differential Equations mentioned by Manevitz et al.   because the Real-time Recognition of Facial Expression using Active Appearance Model with Second Order Minimization and Neural Network mentioned by Hyun-Chul Choi  provides a system and method for implementing neural network computation for increasing recognition rate within image processing. 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Real-time Recognition of Facial Expression using Active Appearance Model with Second Order Minimization and Neural Network mentioned by Hyun-Chul Choi within the modified teaching of the Apparatus And Method For Efficient Adaptation Of Finite Element Meshes For Numerical Solutions Of Partial Differential Equations mentioned by Manevitz et al.   for implementation of a system and method for the neural network computation for increasing recognition rate within image processing.

As per claim 2, Combination of Manevitz et al. and Hyun -Chul Choi teach claim 1, 
Manevitz et al. does not explicitly teach recognizing a face, a speech, handwriting, an image or an expression using the ANN.
Within analogous art, Hyun -Chul Choi recognizing a face, a speech, handwriting, an image or an expression using the ANN ( Page 1560 ,Col. 1- “…a simple classification method can be used as a recognition process. Neural network, the multi-layer perceptron (MLP) is especially well known for its good classification performance with well normalized samples. Although MLP does not have a good generalization performance, it does not present any problems in recognizing facial expressions with AAM fitting because the facial shape and texture as the input ofMLP have been normalized by the AAM fitting process…”). 

As per claim 16, Combination of Manevitz et al. and Hyun -Chul Choi teach claim 1,
Manevitz et al. does not explicitly teach further comprising: updating an order parameter, the order parameter determining a degree to which a current iteration behaves as a second order or a first order.
Within analogous art, Hyun -Chul Choi further comprising: updating an order parameter, the order parameter determining a degree to which a current iteration behaves as a second order or a first order ( Page 1561- Col. 1- “…this causes the second order minimization technique to converge more slowly than the first order technique, we can obtain an efficient second order approximation of Ap without computing the Hessian. If w(x;p) is quadratic in p, (7) is not an approximation anymore. Thus, the warping parameter can be obtained in only one iteration. … the second order approximation method with the Hessian because the efficient second order minimization method does not require the condition of positive definite Hessian…”) .  

As per claim 20,   Manevitz et al. teaches A system for training an artificial neural network (ANN) for an artificial intelligence recognition, comprising: ( Paragraph [0052]) , a processor ( Paragraph [0055]- “..types of processing units …”) ; and a memory comprising an ANN training application ( Paragraph [0102]- “…The training set is used for computing the gradient and updating the network weights and biases. …”) , where the ANN training application directs the processor to: produce, by an ANN, outputs by feeding inputs of a training data set to the ANN ( the input data within the neural network for training taught within Paragraphs [0053-0055]) ; determine errors of the generated outputs from target outputs of the training data set (Paragraph [0058]- “… Back-propagation is the most popular training algorithm, and in back propagation the training data propagated through the network and the output data are calculated as in equations 1 and 2. The error between the expected output and the calculated output is computed as in equation 3. Then a minimization procedure is used to adjust the weights between two connection layers which proceed backwards from the output layer to the input layer…”)  ; generate a first-order derivative matrix including first-order derivatives of the errors and a second-order derivative matrix including second-order derivatives of the errors ( derivative matrix and the first and second order taught within Paragraphs [0059-0065]) ; and update weights of the ANN based on the approximation of the first-order derivative matrix or the approximation of the second-order derivative matrix ( Paragraph [0059]- “… The simplest implementation of back-propagation training uses a method in which the network weights are moved along the negative of the gradient of the error function. The gradient descent method is a first order learning algorithm, meaning that it only uses information about the first order derivative when it minimizes the error….”) .  
Manevitz et al. does not explicitly teach obtain an approximation of the first- and second-order derivative matrices or an approximation of the second-order derivative matrix by compressing the first-order derivative matrix or the second-order derivative matrix; 
However, within analogous art, Hyun -Chul Choi teaches obtain an approximation of the first- and second-order derivative matrices or an approximation of the second-order derivative matrix by compressing the first-order derivative matrix or the second-order derivative matrix ( Page 1560, Col. 1- A. Efficient Second Order Minimization AND Col. 2 – lines -29-35, Page 1561-Col. 1 – “…second order minimization technique to converge more slowly than the first order technique, we can obtain an efficient second order approximation of Ap without computing the Hessian. If w(x;p) is quadratic in p, (7) is not an approximation anymore. Thus, the warping parameter can be obtained in only one iteration. Even when the warping is not quadratic, we can expect an improvement over the first order approximation methods and the second order approximation method with the Hessian…”).
One of ordinary skill in the art would have been motivated to combine the teaching of Hyun -Chul Choi within the modified teaching of the Apparatus And Method For Efficient Adaptation Of Finite Element Meshes For Numerical Solutions Of Partial Differential Equations mentioned by Manevitz et al.   because the Real-time Recognition of Facial Expression using Active Appearance Model with Second Order Minimization and Neural Network mentioned by Hyun-Chul Choi  provides a system and method for implementing neural network computation for increasing recognition rate within image processing. 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Real-time Recognition of Facial Expression using Active Appearance Model with Second Order Minimization and Neural Network mentioned by Hyun-Chul Choi within the modified teaching of the Apparatus And Method For Efficient Adaptation Of Finite Element Meshes For Numerical Solutions Of Partial Differential Equations mentioned by Manevitz et al.   for implementation of a system and method for the neural network computation for increasing recognition rate within image processing.

2.	Claims 3  and 4    are rejected under 35 U.S.C 103 as being patentable over Manevitz et al. (USPUB 20040133616) in view of Hyun -Chul Choi (NPL Doc: "Real-time Recognition of Facial Expression using Active Appearance Model with Second Order Minimization and Neural Network," 16 July 2007, 2006 IEEE International Conference on Systems, Man and Cybernetics, October 8-11, 2006,Pages 1559-1563) in further view of JI et al. (USPUB 20160086078).

As per claim 3, Combination of Manevitz et al. and Hyun -Chul Choi teach claim 1,
Combination of Manevitz et al. and Hyun -Chul Choi does not explicitly teach further comprising: repeating the producing, the determining, the generating and the updating until a stopping criteria is met , wherein the stopping criteria including a maximum number of iterations, or a threshold for the errors.
Within analogous art, JI et al. teaches further comprising: repeating the producing, the determining, the generating and the updating until a stopping criteria is met ( FIG. 4 showing an iteration process AND further taught within Paragraph [0065]- “An image 402 may be received by neural network (NN) 423, and more particularly by first convolutional layer 454. Neural network (NN) 423 may thus generate a result 474 due to receiving image 402. Result 474 is an output generated in second subsampling layer 468, after any iterations have been completed. In training mode, image 402 is a training image and result 474 may be the generated learned weights for recognizing image 402 in other input images….”) , wherein the stopping criteria including a maximum number of iterations, or a threshold for the errors ( Paragraph [0080]- “…optional operation 630, an inquiry is made as to whether a maximum iteration number has been reached. If the answer is “yes,” then execution of the method of training 643 is ended….”) .  
One of ordinary skill in the art would have been motivated to combine the teaching of Hyun -Chul Choi within the combined  modified teaching of the Apparatus And Method For Efficient Adaptation Of Finite Element Meshes For Numerical Solutions Of Partial Differential Equations mentioned by Manevitz et al.   and the Real-time Recognition of Facial Expression using Active Appearance Model with Second Order Minimization and Neural Network mentioned by Hyun-Chul Choi  because  the Object recognition with reduced neural network weight precision mentioned by JI et al. provides a system and method for
implementing  multilayer perceptron (MLP) classifier configured to map image input data within neural network system. 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Object recognition with reduced neural network weight precision mentioned by JI et al. within the combined  modified teaching of the Apparatus And Method For Efficient Adaptation Of Finite Element Meshes For Numerical Solutions Of Partial Differential Equations mentioned by Manevitz et al.   and the Real-time Recognition of Facial Expression using Active Appearance Model with Second Order Minimization and Neural Network mentioned by Hyun-Chul Choi  for implementation of a system and method for a multilayer perceptron (MLP) classifier configured to map image input data within neural network system.

As per claim 4, Combination of Manevitz et al. and Hyun -Chul Choi teach claim 1,
Combination of Manevitz et al. and Hyun -Chul Choi does not explicitly teach wherein the ANN is a multilayer perceptron (MLP) ANN model.
Within analogous art, JI et al. teaches wherein the ANN is a multilayer perceptron (MLP) ANN model ( Paragraph [0044]- “…the term “multilayer perceptron (MLP)” generally refers to a feedforward artificial neural network that maps sets of input data onto a set of appropriate outputs. Accordingly, an MLP classifier may perform the recognition from the output of a neural network. …”) .  
One of ordinary skill in the art would have been motivated to combine the teaching of JI et al. within the combined  modified teaching of the Apparatus And Method For Efficient Adaptation Of Finite Element Meshes For Numerical Solutions Of Partial Differential Equations mentioned by Manevitz et al.   and the Real-time Recognition of Facial Expression using Active Appearance Model with Second Order Minimization and Neural Network mentioned by Hyun-Chul Choi  because  the Object recognition with reduced neural network weight precision mentioned by JI et al. provides a system and method for
implementing  multilayer perceptron (MLP) classifier configured to map image input data within neural network system. 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Object recognition with reduced neural network weight precision mentioned by JI et al. within the combined  modified teaching of the Apparatus And Method For Efficient Adaptation Of Finite Element Meshes For Numerical Solutions Of Partial Differential Equations mentioned by Manevitz et al.   and the Real-time Recognition of Facial Expression using Active Appearance Model with Second Order Minimization and Neural Network mentioned by Hyun-Chul Choi  for implementation of a system and method for a multilayer perceptron (MLP) classifier configured to map image input data within neural network system.

3.	Claims 17,18  and 19   are rejected under 35 U.S.C 103 as being patentable over Manevitz et al. (USPUB 20040133616) in view of Hyun -Chul Choi (NPL Doc: "Real-time Recognition of Facial Expression using Active Appearance Model with Second Order Minimization and Neural Network," 16 July 2007, 2006 IEEE International Conference on Systems, Man and Cybernetics, October 8-11, 2006,Pages 1559-1563) in further view of Gemello et al. (USPUB 20150371132).

As per claim 17, Combination of Manevitz et al. and Hyun -Chul Choi teach claim 16,
Combination of Manevitz et al. and Hyun -Chul Choi does not explicitly teach wherein the order parameter is updated by a parameter control NN that receives the errors of past training iterations as inputs.
Within analogous art, Gemello et al. teaches wherein the order parameter is updated by a parameter control NN that receives the errors of past training iterations as inputs ( Paragraph [0042]- “…if all of the input patterns satisfy the criterion (e.g., have errors that are less than a threshold value), then the ANN is not trained on those patterns and the activations for the patterns are merely discarded, and an iteration with new training data is initiated.…”) .  

One of ordinary skill in the art would have been motivated to combine the teaching of Gemello et al. within the combined  modified teaching of the Apparatus And Method For Efficient Adaptation Of Finite Element Meshes For Numerical Solutions Of Partial Differential Equations mentioned by Manevitz et al.   and the Real-time Recognition of Facial Expression using Active Appearance Model with Second Order Minimization and Neural Network mentioned by Hyun-Chul Choi  because  the Methods and apparatus for training an artificial neural network for use in speech recognition mentioned by Gemello et al. provides a system and method for implementing multilayer neural network for recognition of object within images. 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Methods and apparatus for training an artificial neural network for use in speech recognition mentioned by Gemello et al. within the combined  modified teaching of the Apparatus And Method For Efficient Adaptation Of Finite Element Meshes For Numerical Solutions Of Partial Differential Equations mentioned by Manevitz et al.   and the Real-time Recognition of Facial Expression using Active Appearance Model with Second Order Minimization and Neural Network mentioned by Hyun-Chul Choi  for implementation of a system and method for a multilayer neural network for recognition of object within images.

As per claim 18, Combination of Manevitz et al. and Hyun -Chul Choi teach claim 1,
Combination of Manevitz et al. and Hyun -Chul Choi does not explicitly teach wherein the method is performed on at least two computing devices in a distributed computing system in parallel.
Within analogous art, Gemello et al. teaches wherein the method is performed on at least two computing devices in a distributed computing system in parallel ( Paragraph [0097]- “…When implemented in software, the software code can be executed on any suitable processor or collection of processors, whether provided in a single computer or distributed among multiple computers. It should be appreciated that any component or collection of components that perform the functions…”) .  
One of ordinary skill in the art would have been motivated to combine the teaching of Gemello et al. within the combined  modified teaching of the Apparatus And Method For Efficient Adaptation Of Finite Element Meshes For Numerical Solutions Of Partial Differential Equations mentioned by Manevitz et al.   and the Real-time Recognition of Facial Expression using Active Appearance Model with Second Order Minimization and Neural Network mentioned by Hyun-Chul Choi  because  the Methods and apparatus for training an artificial neural network for use in speech recognition mentioned by Gemello et al. provides a system and method for implementing multilayer neural network for recognition of object within images. 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Methods and apparatus for training an artificial neural network for use in speech recognition mentioned by Gemello et al. within the combined  modified teaching of the Apparatus And Method For Efficient Adaptation Of Finite Element Meshes For Numerical Solutions Of Partial Differential Equations mentioned by Manevitz et al.   and the Real-time Recognition of Facial Expression using Active Appearance Model with Second Order Minimization and Neural Network mentioned by Hyun-Chul Choi  for implementation of a system and method for a multilayer neural network for recognition of object within images.

As per claim 19, Combination of Manevitz et al. and Hyun -Chul Choi and  Gemello et al. teach claim 18,
Combination of Manevitz et al. and Hyun -Chul Choi does not explicitly teach wherein the parallelized method is directed using a blockchain ledger.
Within analogous art, Gemello et al. teaches wherein the parallelized method is directed using a blockchain ledger ( Paragraph [0049]- “…concurrency of the pipelines may be leveraged to acquire a new block of error data from the backward chain (Next BW) and the network weights may be updated (CHWTS) as follows:
W.sub.ij(t)=W.sub.ij(t−1)+Δ.sub.ij(t)….”) .  
One of ordinary skill in the art would have been motivated to combine the teaching of Gemello et al. within the combined  modified teaching of the Apparatus And Method For Efficient Adaptation Of Finite Element Meshes For Numerical Solutions Of Partial Differential Equations mentioned by Manevitz et al.   and the Real-time Recognition of Facial Expression using Active Appearance Model with Second Order Minimization and Neural Network mentioned by Hyun-Chul Choi  because  the Methods and apparatus for training an artificial neural network for use in speech recognition mentioned by Gemello et al. provides a system and method for implementing multilayer neural network for recognition of object within images. 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Methods and apparatus for training an artificial neural network for use in speech recognition mentioned by Gemello et al. within the combined  modified teaching of the Apparatus And Method For Efficient Adaptation Of Finite Element Meshes For Numerical Solutions Of Partial Differential Equations mentioned by Manevitz et al.   and the Real-time Recognition of Facial Expression using Active Appearance Model with Second Order Minimization and Neural Network mentioned by Hyun-Chul Choi  for implementation of a system and method for a multilayer neural network for recognition of object within images.

It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123. 

Allowable Subject Matter

4.          Claims 5,6,7,8,9,10,11,12,13,14 and 15  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

5.         The following is an examiner’s statement of reasons for objecting the claims as allowable subject matter: 

As to claim 5 , prior art of record does not teach or suggest the limitation mentioned within claim 5: “…the obtaining comprises: obtaining an approximation of the first-order derivative matrix and an approximation of the second-order derivative matrix by compressing the first-order derivative matrix and the second-order derivative matrix; and the updating comprises: updating weights of the ANN based on the approximation of the first-order derivative matrix and the approximation of the second-order derivative matrix. ”  

As to claim 6 , prior art of record does not teach or suggest the limitation mentioned within claim 6: “…the obtaining comprising: decimating the first-order derivative matrix or the second-order derivative matrix horizontally and/or vertically. ”  

As to claim 7 , Claim 7  depends on objected allowable claim 6, therefore claim 7 is considered objected as allowable claim.

As to claim 8 , prior art of record does not teach or suggest the limitation mentioned within claim 8: “…compressing the first-order derivative matrix by: selecting one or more columns of the first-order derivative matrix; and eliminating the selected one or more columns. ”  

As to claim 9 , prior art of record does not teach or suggest the limitation mentioned within claim 9: “…compressing the first-order derivative matrix by: selecting one or more rows of the first-order derivative matrix; and eliminating the selected one or more rows. ”  

As to claim 10 , prior art of record does not teach or suggest the limitation mentioned within claim 10: “…dividing the second-order derivative matrix into a plurality of blocks; and discarding one or more diagonal blocks of the plurality of blocks.”  

As to claim 11 , prior art of record does not teach or suggest the limitation mentioned within claim 11: “…converting the matrix to be inverted from real space to a transform space; performing a data compression of the matrix in a transform space; inverting the matrix in the transform space; and performing an inverse-transform operation to the inverted matrix.”  

As to claim 12 , prior art of record does not teach or suggest the limitation mentioned within claim 12: “…calculating a weights update vector based on an approximation of the second-order derivative matrix, a transpose of the first-order derivative matrix or an approximation of the first- order derivative matrix and the errors; and updating weights of the ANN using the weights update vector.”  

As to claim 13, prior art of record does not teach or suggest the limitation mentioned within claim 13: “…wherein the weights of the ANN is updated using the weights update vector multiplied by a weights update vector coefficient, and the weights update vector coefficient is adjusted during each training iteration.”  

As to claim 14 , Claim 14  depends on objected allowable claim 13, therefore claim 14 is considered objected as allowable claim.

As to claim 15 , Claim 15  depends on objected allowable claim 13, therefore claim 14 is considered objected as allowable claim.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR S. ISMAIL whose telephone number is (571)272-9799 and Fax # (571)273-9799. The examiner can normally be reached on M-F: 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/ If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, David C. Payne can be reached on (571)272-3024. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/OMAR S ISMAIL/Primary Examiner, Art Unit 2637